Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The restriction requirement is hereby withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	Please amend claim 25 as follows:
	“A method of treating an infection caused by Gram+ bacteria, Gram- bacteria, and/or fungi, said method comprising administering to a subject in need thereof the peptide of claim 1 or a pharmaceutical composition thereof and an antibiotic agent, or administering the peptide of claim 1 or the pharmaceutical composition thereof in combination with an antibiotic.”.

	Please amend claim 30 as follows:
	“A method of treating cancer, said method comprising administering a peptide consisting of the sequence of SEQ ID NO: 1 or a pharmaceutical composition containing the same to a subject in need of said treatment.”.
	Please amend claim 34 as follows:
	“The method according to claim 30, wherein administering the peptide consisting of SEQ ID NO: 1 or the pharmaceutical composition thereof is in combination with a chemotherapeutic agent or wherein the pharmaceutical composition containing the peptide consisting of the sequence of SEQ ID NO: 1 further comprises a chemotherapeutic agent.”.

	Please amend claim 36 as follows:
	“The method according to claim 30 wherein administering the peptide consisting of SEQ ID NO: 1 or the pharmaceutical composition thereof is in combination with an immunotherapeutic agent or wherein the pharmaceutical composition containing the peptide consisting of the sequence of SEQ ID NO: 1 further comprises an immunotherapeutic agent.”.

	Please amend claim 38 as follows:
	“The method according to claim 30, wherein administering the peptide consisting of the sequence of SEQ ID NO: 1 or the pharmaceutical composition containing the same is in combination with a radiotherapeutic treatment.”.

Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER D STEELE whose telephone number is (571)272-5538. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBER D STEELE/Primary Examiner, Art Unit 1658